United States Court of Appeals
                               FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                        ____________
No. 21-5104                                                   September Term, 2020
                                                                       1:21-cv-00080-UNA
                                                         Filed On: August 13, 2021
Patrick O. Christian,

              Appellant

       v.

United States of America, et al.,

              Appellees


            ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

       BEFORE:          Wilkins and Rao, Circuit Judges, and Sentelle, Senior Circuit Judge

                                       JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the brief filed by appellant. See Fed. R. App. P.
34(a)(2); D.C. Cir. Rule 34(j). It is

        ORDERED AND ADJUDGED that the district court’s orders filed February 19,
2021, and March 16, 2021 be affirmed. The district court properly dismissed
appellant’s case on the ground that the complaint failed to state a claim upon which
relief may be granted, and appellant has shown no error in the district court’s decision.
See 28 U.S.C. § 1915(e)(2)(B)(ii). In addition, appellant has not shown any abuse of
discretion in the district court’s denial of reconsideration. See Firestone v. Firestone,
76 F.3d 1205, 1208 (D.C. Cir. 1996) (per curiam).
                 United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 21-5104                                                September Term, 2020

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after resolution
of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.

                                       Per Curiam


                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Michael C. McGrail
                                                         Deputy Clerk




                                          Page 2